


EXHIBIT 10-2










The Procter & Gamble 2009 Stock and Incentive Compensation Plan – Additional
Terms and Conditions and Related Correspondence




--------------------------------------------------------------------------------








Form KM


THE PROCTER & GAMBLE COMPANY


STATEMENT OF TERMS AND CONDITIONS FOR KEY MANAGER RESTRICTED STOCK UNITS


THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN




The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.


1.    Definitions.


For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.


(a)    “Data” has the meaning described in Section 6;


(b)    “Forfeiture Date” is the date identified as such in your Award Letter;


(c)    “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.


(d)    “Grant Date” means the date a Restricted Stock Unit was awarded to you,
as identified in your Award Letter;


(e)    “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;


(f)    “Procter & Gamble” means the Company and/or its Subsidiaries;


(g)    “Restricted Stock Unit” means an unfunded, unsecured promise by the
Company, in accordance with these Terms and Conditions and the provisions of the
Plan, to issue to you one share of Common Stock on the Original Settlement Date;


(h)    “Separation from Service” shall have the meaning provided under Section
409A.


2.    Transfer and Restrictions.


(a)    Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit.




--------------------------------------------------------------------------------






(b)    During the Forfeiture Period, your Restricted Stock Units will be
forfeited and cancelled if you leave your employment with Procter & Gamble for
any reason, except due to: (i) death; (ii) Retirement in accordance with the
provisions of any appropriate Retirement plan of Procter & Gamble where you are
employed through June 30th following the Grant Date; or (iii) Special Separation
where you are employed through June 30th following the Grant Date. In the event
of your death during the Forfeiture Period, your Forfeiture Date will
automatically and immediately become, without any further action by you or the
Company, the date of your death. In the event of your Retirement or Special
Separation where you are employed through June 30th following the Grant Date,
your Forfeiture Date will automatically and immediately become, without any
further action by you or the Company, the date of your Retirement or Special
Separation.


(c)    Upon your death, while you hold Restricted Stock Units, your Original
Settlement Date will automatically and immediately become, without any further
action by you or the Company, the date of your death, as applicable.


(d)    Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i) the Forfeiture Date
(if any) shall become the date the Change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement Date will become
the date the Change in Control occurred, and the award will be settled in
accordance with the terms of the Plan, and (iii) if the Change in Control does
not meet the Section 409A requirements, your award will be settled on the
Original Settlement Date.


(e)    From time to time, the Company and/or the Committee may establish
procedures with which you must comply in order to accept an award of Restricted
Stock Units, or to settle your Restricted Stock Units, including requiring you
to do so by means of electronic signature, or charging you an administrative fee
for doing so.


(f)    Once your Restricted Stock Units have been settled by delivery to you of
an equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect.


3.    Voting and Other Shareholder Rights.


A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.


4.    Suspension Periods and Termination.


The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.


5.     Consent






--------------------------------------------------------------------------------




By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been awarded repeatedly in the past; (iii) all decisions with respect to
future Restricted Stock Unit awards, if any, will be at the sole discretion of
the Company; (iv) your participation in the Plan is voluntary; (v) Restricted
Stock Units are an extraordinary item and not part of normal or expected
compensation or salary for any purpose, including without limitation calculating
any termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Restricted Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Restricted Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Restricted Stock Units, or
diminution in value of Restricted Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.


6.    Data Privacy.


By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


7.    Notices.






--------------------------------------------------------------------------------




(a)    Any notice to Procter & Gamble that is required or appropriate with
respect to Restricted Stock Units held by you must be in writing and addressed
to:


The Procter & Gamble Company
ATTN: Corporate Secretary’s Office
P.O. Box 599
Cincinnati, OH 45201


or such other address as Procter & Gamble may from time to time provide to you
in writing.


(b)    Any notice to you that is required or appropriate with respect to
Restricted Stock Units held or to be awarded to you will be provided to you in
written or electronic form at any physical or electronic mail address for you
that is on file with Procter & Gamble.


8.    Successors and Assigns.


These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.


9.    Governing Law.


The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.


10.    The Plan.


All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.


11.    Effect of These Terms and Conditions.


These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.






--------------------------------------------------------------------------------






FORM KMW


THE PROCTER & GAMBLE COMPANY


STATEMENT OF TERMS AND CONDITIONS FOR KEY MANAGER RESTRICTED STOCK UNITS


THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN




The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.


1.    Definitions.


For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.


(a)    “Data” has the meaning described in Section 6;


(b)     “Forfeiture Date” is the date identified as such in your Award Letter;


(c)    “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.


(d)    “Grant Date” means the date a Restricted Stock Unit was awarded to you,
as identified in your Award Letter;


(e)    “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;


(f)    “Procter & Gamble” means the Company and/or its Subsidiaries;


(g)    “Restricted Stock Unit” means an unfunded, unsecured promise by the
Company, in accordance with these Terms and Conditions and the provisions of the
Plan, to issue to you one share of Common Stock on the Original Settlement Date;


(h)    “Separation from Service” shall have the meaning provided under Section
409A.


2.    Transfer and Restrictions.


(a)    Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit.






--------------------------------------------------------------------------------




(b)    During the Forfeiture Period, your Restricted Stock Units will be
forfeited and cancelled if you leave your employment with Procter & Gamble for
any reason, except due to: (i) your death; (ii) Retirement in accordance with
the provisions of any appropriate Retirement plan of Procter & Gamble; or (iii)
Special Separation. In the event of your death during the Forfeiture Period,
your Forfeiture Date will automatically and immediately become, without any
further action by you or the Company, the date of your death. In the event of
your Retirement or Special Separation, your Forfeiture Date will automatically
and immediately become, without any further action by you or the Company the
date of your Retirement or Special Separation.


(c)    Upon your death while you hold Restricted Stock Units, your Original
Settlement Date will automatically and immediately become, without any further
action by you or the Company, the date of your death, as applicable.


(d)    Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i)the Forfeiture Date
(if any) shall become the date the change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement Date will become
the date the Change in Control occurred, and the award will be settled in
accordance with the terms of the Plan, and (iii) if the Change in Control does
not meet the Section 409A requirements, your award will be settled on the
Original Settlement Date.


(e)    From time to time, the Company and/or the Committee may establish
procedures with which you must comply in order to accept an award of Restricted
Stock Units, or to settle your Restricted Stock Units, including requiring you
to do so by means of electronic signature, or charging you an administrative fee
for doing so.


(f)    Once your Restricted Stock Units have been settled by delivery to you of
an equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect.


3.    Voting and Other Shareholder Rights.


A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.


4.    Suspension Periods and Termination.


The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.


5.    Consent.


By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits




--------------------------------------------------------------------------------




in lieu of Restricted Stock Units, even if Restricted Stock Units have been
awarded repeatedly in the past; (iii) all decisions with respect to future
Restricted Stock Unit awards, if any, will be at the sole discretion of the
Company; (iv) your participation in the Plan is voluntary; (v) Restricted Stock
Units are an extraordinary item and not part of normal or expected compensation
or salary for any purpose, including without limitation calculating any
termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Restricted Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Restricted Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Restricted Stock Units, or
diminution in value of Restricted Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.


6.    Data Privacy.


By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


7.    Notices.


(a)    Any notice to Procter & Gamble that is required or appropriate with
respect to Restricted Stock Units held by you must be in writing and addressed
to:


The Procter & Gamble Company




--------------------------------------------------------------------------------




ATTN: Corporate Secretary’s Office
P.O. Box 599
Cincinnati, OH 45201


or such other address as Procter & Gamble may from time to time provide to you
in writing.


(b)    Any notice to you that is required or appropriate with respect to
Restricted Stock Units held or to be awarded to you will be provided to you in
written or electronic form at any physical or electronic mail address for you
that is on file with Procter & Gamble.


8.    Successors and Assigns.


These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.


9.    Governing Law.


The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.


10.    The Plan.


All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.


11.    Effect of These Terms and Conditions.


These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.






--------------------------------------------------------------------------------






Form OPN




THE PROCTER & GAMBLE COMPANY


STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS


THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN




The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.


1.    Definitions.


For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.


(a)    “Agreed Settlement Date” has the meaning described in Section 2(b);


(b)    “Data” has the meaning described in Section 7;


(c)    “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”);


(d)    “Dividend Equivalents” has the meaning described in Section 3;


(e)    “Grant Date” means the date a Restricted Stock Unit was awarded to you,
as identified in your Award Letter;


(f)    “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;


(g)    “Procter & Gamble” means the Company and/or its Subsidiaries;


(h)    “Restricted Stock Unit” means an unfunded, unsecured promise by the
Company, in accordance with these Terms and Conditions and the provisions of the
Plan, to issue to you one share of Common Stock on the later of the Original
Settlement Date or the Agreed Settlement Date;


(i)    “Settlement Period” means the period from the Grant Date until the later
of the Original Settlement Date or the Agreed Settlement Date;


(j)    “Separation from Service” shall have the meaning provided under Section
409A.


2.    Transfer and Restrictions.






--------------------------------------------------------------------------------




(a)    Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit (including all rights to Dividend
Equivalents).


(b)    At any time at least one calendar year prior to the Original Settlement
Date, you and the Company may agree to postpone the date on which you are
entitled to receive one share of Common Stock for each Restricted Stock Unit you
hold, according to the deferral terms in place at the time, and provided the new
date (the “Agreed Settlement Date”) is at least five years from the Original
Settlement Date.


(c)    Upon your death or upon your Disability while you hold Restricted Stock
Units and/or Dividend Equivalents, your Original Settlement Date (or Agreed
Settlement Date, if applicable) will automatically and immediately become,
without any further action by you or the Company, the date of your death or
Disability, as applicable.


(d)    Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i) if the Change in
Control occurrence meets the definitional requirements of a change in control as
defined under Section 409A, your Original Settlement Date (or Agreed Settlement
Date, if applicable) will become the date the Change in Control occurred, and
the award will be settled in accordance with the terms of the Plan and (ii) if
the Change in Control does not meet the Section 409A requirements, your award
will be settled on the Original Settlement Date (or Agreed Settlement Date, if
applicable).


(e)    From time to time, the Company and/or the Committee may establish
procedures with which you must comply in order to accept an award of Restricted
Stock Units, to agree to an Agreed Settlement Date, or to settle your Restricted
Stock Units, including requiring you to do so by means of electronic signature,
or charging you an administrative fee for doing so.


(f)    Once your Restricted Stock Units have been settled by delivery to you of
an equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect and you will cease to receive Dividend
Equivalents associated with the Restricted Stock Units.




3.    Dividend Equivalents.


As a holder of Restricted Stock Units, during the Settlement period, each time a
cash dividend or other cash distribution is declared with respect to Common
Stock, you will receive additional Restricted Stock Units (“Dividend
Equivalents”). The number of such additional Restricted Stock Units will be
determined as follows: multiply the number of Restricted Stock Units currently
held by the per share amount of the cash dividend or other cash distribution on
the Common Stock, and then divide the result by the price of the Common Stock on
the date of the dividend or distribution. These Dividend Equivalent Restricted
Stock Units will be subject to the same terms and conditions as the original
Restricted Stock Units that gave rise to them, including forfeiture and
settlement terms, except that if there is a fractional number of Dividend
Equivalent Restricted Stock Units on the date they are to be settled, you will
receive one share of Common Stock for the fractional Dividend Equivalent
Restricted Stock Units.




--------------------------------------------------------------------------------






4.    Voting and Other Shareholder Rights.


A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.


5.    Suspension Periods and Termination.


The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.


6.    Consent.


By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by the Company, is discretionary in nature, and may be
amended, suspended or terminated at any time; (ii) the award of Restricted Stock
Units is voluntary and occasional and does not create any contractual or other
right to receive future awards of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been awarded
repeatedly in the past; (iii) all decisions with respect to future Restricted
Stock Unit awards, if any, will be at the sole discretion of the Company; (iv)
your participation in the Plan is voluntary; (v) Restricted Stock Units are an
extraordinary item and not part of normal or expected compensation or salary for
any purpose, including without limitation calculating any termination,
severance, resignation, redundancy, or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (vi) in
the event that your employer is not the Company, the award of Restricted Stock
Units will not be interpreted to form an employment relationship with the
Company; and, furthermore, the award of Restricted Stock Units will not be
interpreted to form an employment contract with any Procter & Gamble entity;
(vii) the future value of Common Stock is unknown and cannot be predicted with
certainty; and (viii) no claim or entitlement to compensation or damages arises
from termination or forfeiture of Restricted Stock Units, or diminution in value
of Restricted Stock Units or Common Stock received in settlement thereof, and
you irrevocably release Procter & Gamble from any such claim that may arise.


7.    Data Privacy.


By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by




--------------------------------------------------------------------------------




contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data to any
broker or other third party with whom you may elect to deposit any shares of
Common Stock in connection with the settlement of your Restricted Stock Units.
You understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data, or refuse or
withdraw the consents contained in this paragraph, in any case without cost, by
contacting in writing your local human resources representative. You understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.


8.    Notices.


(a)    Any notice to Procter & Gamble that is required or appropriate with
respect to Restricted Stock Units held by you must be in writing and addressed
to:


The Procter & Gamble Company
ATTN: Corporate Secretary’s Office
P.O. Box 599
Cincinnati, OH 45201


or such other address as Procter & Gamble may from time to time provide to you
in writing.


(b)    Any notice to you that is required or appropriate with respect to
Restricted Stock Units held or to be awarded to you will be provided to you in
written or electronic form at any physical or electronic mail address for you
that is on file with Procter & Gamble.


9.    Successors and Assigns.


These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.


10.    Governing Law.


The validity, interpretation, performance and enforcements of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.


11.    The Plan.


All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.






--------------------------------------------------------------------------------




12.    Effect of These Terms and Conditions.


These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.






--------------------------------------------------------------------------------






Form OPNND




THE PROCTER & GAMBLE COMPANY


STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS


THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN




The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.


1.    Definitions.


For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.


(a)    “Agreed Settlement Date” has the meaning described in Section 2(b);


(b)    “Data” has the meaning described in Section 6;


(d)    “Grant Date” means the date a Restricted Stock Unit was awarded to you,
as identified in your Award Letter;


(e)    “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;


(f)    “Procter & Gamble” means the Company and/or its Subsidiaries;


(g)    “Restricted Stock Unit” means an unfunded, unsecured promise by the
Company, in accordance with these Terms and Conditions and the provisions of the
Plan, to issue to you one share of Common Stock on the later of the Original
Settlement Date or the Agreed Settlement Date;


(h)    “Settlement Period” means the period from the Grant Date until the later
of the Original Settlement Date or the Agreed Settlement Date;


(i)    “Separation from Service” shall have the meaning provided under Section
409A.


2.    Transfer and Restrictions.


(a)    Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit .




--------------------------------------------------------------------------------






(b)    At any time at least one calendar year prior to the Original Settlement
Date, you and the Company may agree to postpone the date on which you are
entitled to receive one share of Common Stock for each Restricted Stock Unit you
hold, according to the deferral terms in place at the time, and provided the new
date (the “Agreed Settlement Date”) is at least five years from the Original
Settlement Date.


(c)    Upon your death while you hold Restricted Stock Units, your Original
Settlement Date (or Agreed Settlement Date, if applicable) will automatically
and immediately become, without any further action by you or the Company, the
date of your death, as applicable.


(d)    Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i) if the Change in
Control occurrence meets the definitional requirements of a change in control as
defined under Section 409A, your Original Settlement Date (or Agreed Settlement
Date, if applicable) will become the date the Change in Control occurred, and
the award will be settled in accordance with the terms of the Plan and (ii) if
the Change in Control does not meet the Section 409A requirements, your award
will be settled on the Original Settlement Date (or Agreed Settlement Date, if
applicable).


(e)    From time to time, the Company and/or the Committee may establish
procedures with which you must comply in order to accept an award of Restricted
Stock Units, to agree to an Agreed Settlement Date, or to settle your Restricted
Stock Units, including requiring you to do so by means of electronic signature,
or charging you an administrative fee for doing so.


(f)    Once your Restricted Stock Units have been settled by delivery to you of
an equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value.


3.    Voting and Other Shareholder Rights.


A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.




4.    Suspension Periods and Termination.


The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.


5.    Consent.


By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by the Company, is discretionary in nature, and may be
amended, suspended or terminated at any time; (ii) the award of Restricted Stock
Units is voluntary and occasional and does not create any contractual or other
right to receive future awards of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been awarded
repeatedly in the past; (iii) all decisions with respect to future Restricted
Stock Unit awards, if any, will be at the sole




--------------------------------------------------------------------------------




discretion of the Company; (iv) your participation in the Plan is voluntary; (v)
Restricted Stock Units are an extraordinary item and not part of normal or
expected compensation or salary for any purpose, including without limitation
calculating any termination, severance, resignation, redundancy, or
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (vi) in the event that your employer is not the
Company, the award of Restricted Stock Units will not be interpreted to form an
employment relationship with the Company; and, furthermore, the award of
Restricted Stock Units will not be interpreted to form an employment contract
with any Procter & Gamble entity; (vii) the future value of Common Stock is
unknown and cannot be predicted with certainty; and (viii) no claim or
entitlement to compensation or damages arises from termination or forfeiture of
Restricted Stock Units, or diminution in value of Restricted Stock Units or
Common Stock received in settlement thereof, and you irrevocably release Procter
& Gamble from any such claim that may arise.


6.    Data Privacy.


By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


7.    Notices.


(a)    Any notice to Procter & Gamble that is required or appropriate with
respect to Restricted Stock Units held by you must be in writing and addressed
to:


The Procter & Gamble Company
ATTN: Corporate Secretary’s Office
P.O. Box 599




--------------------------------------------------------------------------------




Cincinnati, OH 45201


or such other address as Procter & Gamble may from time to time provide to you
in writing.


(b)    Any notice to you that is required or appropriate with respect to
Restricted Stock Units held or to be awarded to you will be provided to you in
written or electronic form at any physical or electronic mail address for you
that is on file with Procter & Gamble.


8.    Successors and Assigns.


These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.


9.    Governing Law.


The validity, interpretation, performance and enforcements of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.


10.    The Plan.


All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.


11.    Effect of These Terms and Conditions.


These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.






--------------------------------------------------------------------------------






Form RTD




THE PROCTER & GAMBLE COMPANY


STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS


THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN




The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.


1.    Definitions.


For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.


(a)    “Agreed Settlement Date” has the meaning described in Section 2(c);


(b)    “Data” has the meaning described in Section 7;


(c)    “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”);


(d)    “Dividend Equivalents” has the meaning described in Section 3;


(e)    “Forfeiture Date” is the date identified as such in your Award Letter;


(f)    “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.


(g)    “Grant Date” means the date a Restricted Stock Unit was awarded to you,
as identified in your Award Letter;


(h)    “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;


(i)    “Procter & Gamble” means the Company and/or its Subsidiaries;


(j)    “Restricted Stock Unit” means an unfunded, unsecured promise by the
Company, in accordance with these Terms and Conditions and the provisions of the
Plan, to issue to you one share of Common Stock on the later of the Original
Settlement Date or the Agreed Settlement Date;


(k)    “Separation from Service” shall have the meaning provided under Section
409A.


2.    Transfer and Restrictions.




--------------------------------------------------------------------------------






(a)    Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit (including all rights to Dividend
Equivalents).


(b)    During the Forfeiture Period, your Restricted Stock Units (including all
rights to receive Dividend Equivalents) will be forfeited and cancelled if you
leave your employment with Procter & Gamble for any reason, except due to: (i)
your Disability; (ii) your retirement in accordance with the provisions of any
appropriate retirement plan of Procter & Gamble; (iii) death; or (iv) in certain
circumstances, your Special Separation. In the event of your death or Disability
during the Forfeiture Period, your Forfeiture Date will automatically and
immediately become, without any further action by you or the Company, the date
of your death or Disability. In the event of your retirement in accordance with
the provisions of any appropriate retirement plan of Procter & Gamble during the
Forfeiture Period, you will retain your Restricted Stock Units subject to the
Plan and these Terms and Conditions. In the event of your Special Separation
during the Forfeiture Period, your Restricted Stock Units will be forfeited and
cancelled unless otherwise agreed to in writing by the Company.


(c)    At any time at least one calendar year prior to the Original Settlement
Date, you and the Company may agree to postpone the date on which you are
entitled to receive one share of Common Stock for each Restricted Stock Unit you
hold, according to the deferral terms in place at the time, and provided the new
date (the “Agreed Settlement Date”) is at least five years from the Original
Settlement Date.


(d)    Upon your death or upon your Disability while you hold Restricted Stock
Units and/or Dividend Equivalents, your Original Settlement Date (or Agreed
Settlement Date, if applicable) will automatically and immediately become,
without any further action by you or the Company, the date of your death or
Disability, as applicable.


(e)    Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i) the Forfeiture Date
(if any) shall become the date the Change in Control occurred, (ii)if the Change
in Control occurrence meets the definitional requirements of a change in control
as defined under Section 409A, your Original Settlement Date (or Agreed
Settlement Date, if applicable) will become the date the change in Control
occurred, and the award will be settled in accordance with the terms of the
Plan, and (iii) if the Change in Control does not meet the Section 409A
requirements, your award will be settled on the Original Settlement Date (or
Agreed Settlement Date, if applicable).


(f)    From time to time, the Company and/or the Committee may establish
procedures with which you must comply in order to accept an award of Restricted
Stock Units, to agree to an Agreed Settlement Date, or to settle your Restricted
Stock Units, including requiring you to do so by means of electronic signature,
or charging you an administrative fee for doing so.


(g)    Once your Restricted Stock Units have been settled by delivery to you of
an equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect and you will cease to receive Dividend
Equivalents associated with the Restricted Stock Units.






--------------------------------------------------------------------------------




3.    Dividend Equivalents.


As a holder of Restricted Stock Units, during the period from the Grant Date
until the Original Settlement Date (or the Agreed Settlement Date, if
applicable) whichever is later, each time a cash dividend or other cash
distribution is declared with respect to Common Stock, you will receive
additional Restricted Stock Units (“Dividend Equivalents”). The number of such
additional Restricted Stock Units will be determined as follows: multiply the
number of Restricted Stock Units currently held by the per share amount of the
cash dividend or other cash distribution on the Common Stock, and then divide
the result by the price of the Common Stock on the date of the dividend or
distribution. These Dividend Equivalent Restricted Stock Units will be subject
to the same terms and conditions as the original Restricted Stock Units that
gave rise to them, including forfeiture and settlement terms, except that if
there is a fractional number of Dividend Equivalent Restricted Stock Units on
the date they are to be settled, you will receive one share of Common Stock for
the fractional Dividend Equivalent Restricted Stock Units.


4.    Voting and Other Shareholder Rights.


A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.


5.    Suspension Periods and Termination.


The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.


6.     Consent


By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been awarded repeatedly in the past; (iii) all decisions with respect to
future Restricted Stock Unit awards, if any, will be at the sole discretion of
the Company; (iv) your participation in the Plan is voluntary; (v) Restricted
Stock Units are an extraordinary item and not part of normal or expected
compensation or salary for any purpose, including without limitation calculating
any termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Restricted Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Restricted Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Restricted Stock Units, or
diminution in value of Restricted Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.


7.    Data Privacy.




--------------------------------------------------------------------------------






By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


8.    Notices.


(a)    Any notice to Procter & Gamble that is required or appropriate with
respect to Restricted Stock Units held by you must be in writing and addressed
to:


The Procter & Gamble Company
ATTN: Corporate Secretary’s Office
P.O. Box 599
Cincinnati, OH 45201


or such other address as Procter & Gamble may from time to time provide to you
in writing.


(b)    Any notice to you that is required or appropriate with respect to
Restricted Stock Units held or to be awarded to you will be provided to you in
written or electronic form at any physical or electronic mail address for you
that is on file with Procter & Gamble.


9.    Successors and Assigns.


These Terms and Conditions are binding on, and inure to the benefit of, (a) The
Procter & Gamble Company and its successors and assigns; and (b) you and, if
applicable, the representative of your estate.


10.    Governing Law.




--------------------------------------------------------------------------------






The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.


11.    The Plan.


All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.


12.    Effect of These Terms and Conditions.


These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.






--------------------------------------------------------------------------------






Form RTD-A




THE PROCTER & GAMBLE COMPANY


STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS


THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN




The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.


1.    Definitions.


For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.


(a)    “Agreed Settlement Date” has the meaning described in Section 2(c);


(b)    “Data” has the meaning described in Section 7;


(c)    “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”);


(d)    “Dividend Equivalents” has the meaning described in Section 3;


(e)    “Forfeiture Date” is the date identified as such in your Award Letter;


(f)    “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.


(g)    “Grant Date” means the date a Restricted Stock Unit was awarded to you,
as identified in your Award Letter;


(h)    “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;


(i)    “Procter & Gamble” means the Company and/or its Subsidiaries;


(j)    “Restricted Stock Unit” means an unfunded, unsecured promise by the
Company, in accordance with these Terms and Conditions and the provisions of the
Plan, to issue to you one share of Common Stock on the later of the Original
Settlement Date or the Agreed Settlement Date;


(k)    “Separation from Service” shall have the meaning provided under Section
409A.


2.    Transfer and Restrictions.




--------------------------------------------------------------------------------






(a)    Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit (including all rights to Dividend
Equivalents).


(b)    During the Forfeiture Period, your Restricted Stock Units (including all
rights to receive Dividend Equivalents) will be forfeited and cancelled if you
leave your employment with Procter & Gamble for any reason, except due to: (i)
your Disability; (ii) death; or (iii) in certain circumstances, your Special
Separation. In the event of your death or Disability during the Forfeiture
Period, your Forfeiture Date will automatically and immediately become, without
any further action by you or the Company, the date of your death or Disability.
In the event of your Special Separation during the Forfeiture Period, your
Restricted Stock Units will be forfeited and cancelled unless otherwise agreed
to in writing by the Company.


(c)    At any time at least one calendar year prior to the Original Settlement
Date, you and the Company may agree to postpone the date on which you are
entitled to receive one share of Common Stock for each Restricted Stock Unit you
hold, according to the deferral terms in place at the time, and provided the new
date (the “Agreed Settlement Date”) is at least five years from the Original
Settlement Date.


(d)    Upon your death or upon your Disability while you hold Restricted Stock
Units and/or Dividend Equivalents, your Original Settlement Date (or Agreed
Settlement Date, if applicable) will automatically and immediately become,
without any further action by you or the Company, the date of your death or
Disability, as applicable.


(e)    Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b) (iv)), (i) the Forfeiture Date
(if any) shall become the date the Change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement date (or Agreed
Settlement Date, if applicable) will become the date the Change in Control
occurred, and the award will be settled in accordance with the terms of the
Plan, and (iii) if the Change in Control does not meet the Section 409A
requirements, award will be settled on the Original Settlement Date (or Agreed
Settlement Date, if applicable).


(f)    From time to time, the Company and/or the Committee may establish
procedures with which you must comply in order to accept an award of Restricted
Stock Units, to agree to an Agreed Settlement Date, or to settle your Restricted
Stock Units, including requiring you to do so by means of electronic signature,
or charging you an administrative fee for doing so.


(g)    Once your Restricted Stock Units have been settled by delivery to you of
an equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect and you will cease to receive Dividend
Equivalents associated with the Restricted Stock Units.


3.    Dividend Equivalents.






--------------------------------------------------------------------------------




As a holder of Restricted Stock Units, during the period from the Grant Date
until the Original Settlement Date (or the Agreed Settlement Date, if
applicable) whichever is later, each time a cash dividend or other cash
distribution is declared with respect to Common Stock, you will receive
additional Restricted Stock Units (“Dividend Equivalents”). The number of such
additional Restricted Stock Units will be determined as follows: multiply the
number of Restricted Stock Units currently held by the per share amount of the
cash dividend or other cash distribution on the Common Stock, and then divide
the result by the price of the Common Stock on the date of the dividend or
distribution. These Dividend Equivalent Restricted Stock Units will be subject
to the same terms and conditions as the original Restricted Stock Units that
gave rise to them, including forfeiture and settlement terms, except that if
there is a fractional number of Dividend Equivalent Restricted Stock Units on
the date they are to be settled, you will receive one share of Common Stock for
the fractional Dividend Equivalent Restricted Stock Units.


4.    Voting and Other Shareholder Rights.


A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.




5.    Suspension Periods and Termination.


The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.


6.    Consent.


By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been awarded repeatedly in the past; (iii) all decisions with respect to
future Restricted Stock Unit awards, if any, will be at the sole discretion of
the Company; (iv) your participation in the Plan is voluntary; (v) Restricted
Stock Units are an extraordinary item and not part of normal or expected
compensation or salary for any purpose, including without limitation calculating
any termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Restricted Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Restricted Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Restricted Stock Units, or
diminution in value of Restricted Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.


7.    Data Privacy.




--------------------------------------------------------------------------------






By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


8.    Notices.


(a)    Any notice to Procter & Gamble that is required or appropriate with
respect to Restricted Stock Units held by you must be in writing and addressed
to:


The Procter & Gamble Company
ATTN: Corporate Secretary’s Office
P.O. Box 599
Cincinnati, OH 45201


or such other address as Procter & Gamble may from time to time provide to you
in writing.


(b)    Any notice to you that is required or appropriate with respect to
Restricted Stock Units held or to be awarded to you will be provided to you in
written or electronic form at any physical or electronic mail address for you
that is on file with Procter & Gamble.


9.    Successors and Assigns.


These Terms and Conditions are binding on, and inure to the benefit of, (a) The
Procter & Gamble Company and its successors and assigns; and (b) you and, if
applicable, the representative of your estate.


10.    Governing Law.




--------------------------------------------------------------------------------






The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.


11.    The Plan.


All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.


12.    Effect of These Terms and Conditions.


These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.






--------------------------------------------------------------------------------






Form RTD-C




THE PROCTER & GAMBLE COMPANY


STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS


THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN




The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.


1.    Definitions.


For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.


(a)    “Agreed Settlement Date” has the meaning described in Section 2(c);


(b)    “Data” has the meaning described in Section 8;


(c)    “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”);


(d)    “Dividend Equivalents” has the meaning described in Section 4;


(e)    “Forfeiture Date” is the date identified as such in your Award Letter;


(f)    “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.


(g)    “Grant Date” means the date a Restricted Stock Unit was awarded to you,
as identified in your Award Letter;


(h)    “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;


(i)    “Procter & Gamble” means the Company and/or its Subsidiaries;


(j)    “Restricted Stock Unit” means an unfunded, unsecured promise by the
Company, in accordance with these Terms and Conditions and the provisions of the
Plan, to issue to you one share of Common Stock on the later of the Original
Settlement Date or the Agreed Settlement Date.


(k)    “Separation from Service” shall have the meaning provided under Section
409A .


2.    Transfer and Restrictions.




--------------------------------------------------------------------------------






(a)    Except as set forth in Section 3 herein, neither Restricted Stock Units
nor your interest in them may be sold, exchanged, transferred, pledged,
hypothecated, given or otherwise disposed of by you at any time, except by will
or by the laws of descent and distribution. Any attempted transfer of a
Restricted Stock Unit, whether voluntary or involuntary on your part, will
result in the immediate forfeiture to the Company, and cancellation, of the
Restricted Stock Unit (including all rights to Dividend Equivalents).


(b)    During the Forfeiture Period, your Restricted Stock Units (including all
rights to receive Dividend Equivalents) will be forfeited and cancelled if you
leave your employment with Procter & Gamble for any reason, except due to: (i)
your Disability; (ii) death; or (iii) in certain circumstances, your Special
Separation. In the event of your death or Disability during the Forfeiture
Period, your Forfeiture Date will automatically and immediately become, without
any further action by you or the Company, the date of your death or Disability.
In the event of your Special Separation during the Forfeiture Period, your
Restricted Stock Units will be forfeited and cancelled unless otherwise agreed
to in writing by the Company.


(c)    At any time at least one calendar year prior to the Original Settlement
Date, you and the Company may agree to postpone the date on which you are
entitled to receive one share of Common Stock for each Restricted Stock Unit you
hold, according to the deferral terms in place at the time, and provided the new
date (the “Agreed Settlement Date”) is at least five years from the Original
Settlement Date.


(d)    Upon your death or upon your Disability while you hold Restricted Stock
Units and/or Dividend Equivalents, your Original Settlement Date (or Agreed
Settlement Date, if applicable) will automatically and immediately become,
without any further action by you or the Company, the date of your death or
Disability, as applicable.


(e)    Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i) the Forfeiture Date
(if any) shall become the date the Change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement Date (or Agreed
Settlement Date, if applicable) will become the date the change in Control
occurred, and the award will be settled in accordance with the terms of the
Plan, and (iii) if the Change in Control does not meet the Section 409A
requirements, your award will be settled on the Original Settlement Date (or
Agreed Settlement Date, if applicable).


(f)    From time to time, the Company and/or the Committee may establish
procedures with which you must comply in order to accept an award of Restricted
Stock Units, to agree to an Agreed Settlement Date, or to settle your Restricted
Stock Units, including requiring you to do so by means of electronic signature,
or charging you an administrative fee for doing so.


(g)    Once your Restricted Stock Units have been settled by delivery to you of
an equivalent number of shares of Common Stock, or you have exercised the
conversion right described in Section 3 below, the Restricted Stock Units will
have no further value, force or effect and you will cease to receive Dividend
Equivalents associated with the Restricted Stock Units.


3.    Conversion to Deferred Compensation Plan




--------------------------------------------------------------------------------






(a)    You are entitled to convert all or a portion of the Restricted Stock
Units awarded to you as set forth in the letter and Dividend Equivalents into a
contribution to The Procter & Gamble Deferred Compensation Plan (the “Deferred
Compensation Plan”) once you reach age 50. Any such conversions must be
completed during one of the Company’s open window periods for executives and are
subject to the Company’s Insider Trading Policy and any other restrictions in
place at the time of conversion (claw-back provisions, share ownership
requirements, etc.).


(b)    The value of any contribution to the Deferred Compensation Plan resulting
from the conversion of Restricted Stock Units and Dividend Equivalents shall be
determined by multiplying the number of Restricted Stock Units to be converted
by the closing price of the Company’s common stock on the New York Stock
Exchange on the date of conversion.


(c)    Contributions to the Deferred Compensation Plan resulting from the
conversion of Restricted Stock Units will be placed into a notional account and
administered in accordance with the terms and conditions set forth in that plan,
as amended.


4.    Dividend Equivalents.


As a holder of Restricted Stock Units, during the period from the Grant Date
until the Original Settlement Date (or the Agreed Settlement Date, if
applicable) whichever is later, each time a cash dividend or other cash
distribution is declared with respect to Common Stock, you will receive
additional Restricted Stock Units (“Dividend Equivalents”). The number of such
additional Restricted Stock Units will be determined as follows: multiply the
number of Restricted Stock Units currently held by the per share amount of the
cash dividend or other cash distribution on the Common Stock, and then divide
the result by the price of the Common Stock on the date of the dividend or
distribution. These Dividend Equivalent Restricted Stock Units will be subject
to the same terms and conditions as the original Restricted Stock Units that
gave rise to them, including forfeiture and settlement terms, except that if
there is a fractional number of Dividend Equivalent Restricted Stock Units on
the date they are to be settled, you will receive one share of Common Stock for
the fractional Dividend Equivalent Restricted Stock Units.


5.    Voting and Other Shareholder Rights.


A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.


6.    Suspension Periods and Termination.


The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.


7.    Consent.


By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or




--------------------------------------------------------------------------------




terminated at any time; (ii) the award of Restricted Stock Units is voluntary
and occasional and does not create any contractual or other right to receive
future awards of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units, even if Restricted Stock Units have been awarded repeatedly in the past;
(iii) all decisions with respect to future Restricted Stock Unit awards, if any,
will be at the sole discretion of the Company; (iv) your participation in the
Plan is voluntary; (v) Restricted Stock Units are an extraordinary item and not
part of normal or expected compensation or salary for any purpose, including
without limitation calculating any termination, severance, resignation,
redundancy, or end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (vi) in the event that your employer is
not the Company, the award of Restricted Stock Units will not be interpreted to
form an employment relationship with the Company; and, furthermore, the award of
Restricted Stock Units will not be interpreted to form an employment contract
with any Procter & Gamble entity; (vii) the future value of Common Stock is
unknown and cannot be predicted with certainty; and (viii) no claim or
entitlement to compensation or damages arises from termination or forfeiture of
Restricted Stock Units, or diminution in value of Restricted Stock Units or
Common Stock received in settlement thereof, and you irrevocably release Procter
& Gamble from any such claim that may arise.


8.    Data Privacy.


By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


9.    Notices.


(a)    Any notice to Procter & Gamble that is required or appropriate with
respect to Restricted Stock Units held by you must be in writing and addressed
to:




--------------------------------------------------------------------------------






The Procter & Gamble Company
ATTN: Corporate Secretary’s Office
P.O. Box 599
Cincinnati, OH 45201


or such other address as Procter & Gamble may from time to time provide to you
in writing.


(b)    Any notice to you that is required or appropriate with respect to
Restricted Stock Units held or to be awarded to you will be provided to you in
written or electronic form at any physical or electronic mail address for you
that is on file with Procter & Gamble.


10.    Successors and Assigns.


These Terms and Conditions are binding on, and inure to the benefit of, (a) The
Procter & Gamble Company and its successors and assigns; and (b) you and, if
applicable, the representative of your estate.


11.    Governing Law.


The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.


12.    The Plan.


All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.


13.    Effect of These Terms and Conditions.


These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.






--------------------------------------------------------------------------------






Form RTN




THE PROCTER & GAMBLE COMPANY


STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS


THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN




The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.


1.    Definitions.


For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.


(a)    “Data” has the meaning described in Section 7;


(b)    “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”);


(c)    “Dividend Equivalents” has the meaning described in Section 3;


(d)    “Forfeiture Date” is the date identified as such in your Award Letter;


(e)    “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.


(f)    “Grant Date” means the date a Restricted Stock Unit was awarded to you,
as identified in your Award Letter;


(g)    “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;


(h)    “Procter & Gamble” means the Company and/or its Subsidiaries;


(i)    “Restricted Stock Unit” means an unfunded, unsecured promise by the
Company, in accordance with these Terms and Conditions and the provisions of the
Plan, to issue to you one share of Common Stock on the Original Settlement Date;


(j)    “Separation from Service” shall have the meaning provided under Section
409A.


2.    Transfer and Restrictions.






--------------------------------------------------------------------------------




(a)    Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary or involuntary
on your part, will result in the immediate forfeiture to the Company, and
cancellation, of the Restricted Stock Unit (including all rights to receive
Dividend Equivalents).


(b)    During the Forfeiture Period, your Restricted Stock Units (including all
rights to receive Dividend Equivalents) will be forfeited and cancelled if you
leave your employment with Procter & Gamble for any reason, except due to: (i)
your Disability; (ii) death; or (iii) in certain circumstances, your Special
Separation. In the event of your death or Disability during the Forfeiture
Period, your Forfeiture Date will automatically and immediately become, without
any further action by you or the Company, the date of your death or Disability.
In the event of your Special Separation during the Forfeiture Period, your
Restricted Stock Units will be forfeited and cancelled unless otherwise agreed
to in writing by the Company.


(c)    Upon your death or upon your Disability while you hold Restricted Stock
Units and/or Dividend Equivalents, your Original Settlement Date will
automatically and immediately become, without any further action by you or the
Company, the date of your death or Disability, as applicable.


(d)    Upon the occurrence of a Change in Control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b)(iv)), (i) the Forfeiture Date
(if any) shall become the date the Change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement Date will become
the date the Change in Control occurred, and the award will be settled in
accordance with the terms of the Plan, and (iii) if the Change in Control does
not meet the Section 409A requirements, your award will be settled on the
Original Settlement Date.


(e)    From time to time, the Company and/or the Committee may establish
procedures with which you must comply in order to accept an award of Restricted
Stock Units, or to settle your Restricted Stock Units, including requiring you
to do so by means of electronic signature, or charging you an administrative fee
for doing so.


(f)    Once your Restricted Stock Units have been settled by delivery to you of
an equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect and you will cease to receive Dividend
Equivalents associated with the Restricted Stock Units.


3.    Dividend Equivalents.


As a holder of Restricted Stock Units, during the period from the Grant Date
until the Original Settlement Date, each time a cash dividend or other cash
distribution is declared with respect to Common Stock, you will receive
additional Restricted Stock Units (“Dividend Equivalents”). The number of such
additional Restricted Stock Units will be determined as follows: multiply the
number of Restricted Stock Units currently held by the per share amount of the
cash dividend or other cash distribution on the Common Stock, and then divide
the result by the price of the Common Stock on the date of the dividend or
distribution. These Dividend Equivalent Restricted Stock Units will be subject
to the same terms and conditions as the original Restricted Stock Units that
gave rise to them, including forfeiture and settlement terms, except that if
there is a fractional number of Dividend Equivalent Restricted Stock Units on
the




--------------------------------------------------------------------------------




date they are to be settled, you will receive one share of Common Stock for the
fractional Dividend Equivalent Restricted Stock Units.


4.    Voting and Other Shareholder Rights.


A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.


5.    Suspension Periods and Termination.


The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.


6.    Consent.


By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or terminated at any time; (ii) the award
of Restricted Stock Units is voluntary and occasional and does not create any
contractual or other right to receive future awards of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been awarded repeatedly in the past; (iii) all decisions with respect to
future Restricted Stock Unit awards, if any, will be at the sole discretion of
the Company; (iv) your participation in the Plan is voluntary; (v) Restricted
Stock Units are an extraordinary item and not part of normal or expected
compensation or salary for any purpose, including without limitation calculating
any termination, severance, resignation, redundancy, or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vi) in the event that your employer is not the Company, the award of
Restricted Stock Units will not be interpreted to form an employment
relationship with the Company; and, furthermore, the award of Restricted Stock
Units will not be interpreted to form an employment contract with any Procter &
Gamble entity; (vii) the future value of Common Stock is unknown and cannot be
predicted with certainty; and (viii) no claim or entitlement to compensation or
damages arises from termination or forfeiture of Restricted Stock Units, or
diminution in value of Restricted Stock Units or Common Stock received in
settlement thereof, and you irrevocably release Procter & Gamble from any such
claim that may arise.


7.    Data Privacy.


By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation,




--------------------------------------------------------------------------------




administration and management of the Plan, that these recipients may be located
in your country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than your country. You understand
that you may request a list with the names and addresses of any potential
recipients of Data by contacting your local human resources representative. You
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data to any broker or other third party with whom you may elect to deposit
any shares of Common Stock in connection with the settlement of your Restricted
Stock Units. You understand that Data will be held only as long as is necessary
to implement, administer and manage your participation in the plan. You
understand that you may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data, or refuse or withdraw the consents contained in this paragraph, in any
case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.


8.    Notices.


(a)    Any notice to Procter & Gamble that is required or appropriate with
respect to Restricted Stock Units held by you must be in writing and addressed
to:


The Procter & Gamble Company
ATTN: Corporate Secretary’s Office
P.O. Box 599
Cincinnati, OH 45201


or such other address as Procter & Gamble may from time to time provide to you
in writing.


(b)    Any notice to you that is required or appropriate with respect to
Restricted Stock Units held or to be awarded to you will be provided to you in
written or electronic form at any physical or electronic mail address for you
that is on file with Procter & Gamble.


9.    Successors and Assigns.


These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.


10.    Governing Law.


The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.


11.    The Plan.


All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the




--------------------------------------------------------------------------------




Plan, including but not limited to Article F, apply to you and your Restricted
Stock Units whether or not they have been called out in these Terms and
Conditions.


12.    Effect of These Terms and Conditions.


These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.




--------------------------------------------------------------------------------






Form RTN2




THE PROCTER & GAMBLE COMPANY


STATEMENT OF TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS


THE PROCTER & GAMBLE 2009 STOCK AND INCENTIVE COMPENSATION PLAN




The Restricted Stock Units awarded to you as set forth in the letter you
received from the Company (your “Award Letter”), and your ownership thereof, are
subject to the following terms and conditions.


1.    Definitions.


For purposes of this Statement of Terms and Conditions for Restricted Stock
Units (“Terms and Conditions”), all capitalized terms not defined in these Terms
and Conditions will have the meanings described in The Procter & Gamble 2009
Stock and Incentive Compensation Plan (the “Plan”), and the following terms will
have the following meanings.


(a)    “Data” has the meaning described in Section 6;


(b)    “Disability” shall have the meaning provided under Internal Revenue Code
Section 409A and corresponding regulations (collectively “Section 409A”);


(c)    “Forfeiture Date” is the date identified as such in your Award Letter;


(d)    “Forfeiture Period” means the period from the Grant Date until the
Forfeiture Date.


(e)    “Grant Date” means the date a Restricted Stock Unit was awarded to you,
as identified in your Award Letter;


(f)    “Original Settlement Date” is the date identified as such in your Award
Letter, as adjusted, if applicable, by Section 2;


(g)    “Procter & Gamble” means the Company and/or its Subsidiaries;


(h)    “Restricted Stock Unit” means an unfunded, unsecured promise by the
Company, in accordance with these Terms and Conditions and the provisions of the
Plan, to issue to you one share of Common Stock on the Original Settlement Date;


(i)    “Separation from Service” shall have the meaning provided under Section
409A.


2.    Transfer and Restrictions.


(a)    Neither Restricted Stock Units nor your interest in them may be sold,
exchanged, transferred, pledged, hypothecated, given or otherwise disposed of by
you at any time, except by will or by the laws of descent and distribution. Any
attempted transfer of a Restricted Stock Unit, whether voluntary




--------------------------------------------------------------------------------




or involuntary on your part, will result in the immediate forfeiture to the
Company, and cancellation, of the Restricted Stock Unit.


(b)    During the Forfeiture Period, your Restricted Stock Units will be
forfeited and cancelled if you leave your employment with Procter & Gamble for
any reason, except due to: (i) your Disability; (ii) death; or (iii) in certain
circumstances, your Special Separation. In the event of your death or Disability
during the Forfeiture Period, your Forfeiture Date will automatically and
immediately become, without any further action by you or the Company, the date
of your death or Disability. In the event of your Special Separation during the
Forfeiture Period, your Restricted Stock Units will be forfeited and cancelled
unless otherwise agreed to in writing by the Company.


(c)    Upon your death or upon your Disability while you hold Restricted Stock
Units, your Original Settlement Date will automatically and immediately become,
without any further action by you or the Company, the date of your death or
Disability, as applicable.


(d)    Upon the occurrence of a Change in control and in the event Article L,
Paragraph 4(b) of the Plan applies, then notwithstanding anything in the Plan to
the contrary (including Article L, Paragraph 4(b) (iv), (i) the Forfeiture Date
(if any) shall become the date the Change in Control occurred, (ii) if the
Change in Control occurrence meets the definitional requirements of a change in
control as defined under Section 409A, your Original Settlement Date will become
the date the Change in Control occurred, and the award will be settled in
accordance with the terms of the Plan and (iii) if the Change in Control does
not meet the Section 409A requirements, your award will be settled on the
Original Settlement Date.


(e)    From time to time, the Company and/or the Committee may establish
procedures with which you must comply in order to accept an award of Restricted
Stock Units, or to settle your Restricted Stock Units, including requiring you
to do so by means of electronic signature, or charging you an administrative fee
for doing so.


(f)    Once your Restricted Stock Units have been settled by delivery to you of
an equivalent number of shares of Common Stock, the Restricted Stock Units will
have no further value, force or effect.


3.    Voting and Other Shareholder Rights.


A Restricted Stock Unit is not a share of Common Stock, and thus you are not
entitled to any voting, dividend or other rights as a shareholder of the Company
with respect to the Restricted Stock Units you hold.


4.    Suspension Periods and Termination.


The Company reserves the right from time to time to temporarily suspend your
right to settle your Restricted Stock Units for shares of Common Stock where
such suspension is deemed by the Company as necessary or appropriate and to the
extent such action does not result in immediate taxation and penalties under
Section 409A.


5.    Consent.


By accepting a Restricted Stock Unit, you acknowledge that: (i) the Plan is
established voluntarily by The Procter & Gamble Company, is discretionary in
nature, and may be amended, suspended or




--------------------------------------------------------------------------------




terminated at any time; (ii) the award of Restricted Stock Units is voluntary
and occasional and does not create any contractual or other right to receive
future awards of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units, even if Restricted Stock Units have been awarded repeatedly in the past;
(iii) all decisions with respect to future Restricted Stock Unit awards, if any,
will be at the sole discretion of the Company; (iv) your participation in the
Plan is voluntary; (v) Restricted Stock Units are an extraordinary item and not
part of normal or expected compensation or salary for any purpose, including
without limitation calculating any termination, severance, resignation,
redundancy, or end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (vi) in the event that your employer is
not the Company, the award of Restricted Stock Units will not be interpreted to
form an employment relationship with the Company; and, furthermore, the award of
Restricted Stock Units will not be interpreted to form an employment contract
with any Procter & Gamble entity; (vii) the future value of Common Stock is
unknown and cannot be predicted with certainty; and (viii) no claim or
entitlement to compensation or damages arises from termination or forfeiture of
Restricted Stock Units, or diminution in value of Restricted Stock Units or
Common Stock received in settlement thereof, and you irrevocably release Procter
& Gamble from any such claim that may arise.


6.    Data Privacy.


By accepting a Restricted Stock Unit, you explicitly and unambiguously consent
to the collection, use and transfer, in electronic or other form, of your
personal data as described in this document by and among, as applicable, any
Procter & Gamble entity or third party for the purpose of implementing,
administering and managing your participation in the Plan. You understand that
Procter & Gamble holds certain personal information about you, including without
limitation your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in a Procter & Gamble entity, details
of all options, Restricted Stock Units, or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data to any broker or other third party
with whom you may elect to deposit any shares of Common Stock in connection with
the settlement of your Restricted Stock Units. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents contained
in this paragraph, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.


7.    Notices.


(a)    Any notice to Procter & Gamble that is required or appropriate with
respect to Restricted Stock Units held by you must be in writing and addressed
to:




--------------------------------------------------------------------------------






The Procter & Gamble Company
ATTN: Corporate Secretary’s Office
P.O. Box 599
Cincinnati, OH 45201


or such other address as Procter & Gamble may from time to time provide to you
in writing.


(b)    Any notice to you that is required or appropriate with respect to
Restricted Stock Units held or to be awarded to you will be provided to you in
written or electronic form at any physical or electronic mail address for you
that is on file with Procter & Gamble.


8.    Successors and Assigns.


These Terms and Conditions are binding on, and inure to the benefit of, (a) the
Company and its successors and assigns; and (b) you and, if applicable, the
representative of your estate.


9.    Governing Law.


The validity, interpretation, performance and enforcement of these Terms and
Conditions, the Plan and your Restricted Stock Units will be governed by the
laws of the State of Ohio, U.S.A. without giving effect to any other
jurisdiction’s conflicts of law principles. With respect to any dispute
concerning these Terms and Conditions, the Plan and your Restricted Stock Units,
you consent to the exclusive jurisdiction of the federal or state courts located
in Hamilton County, Ohio, U.S.A.


10.    The Plan.


All Restricted Stock Units awarded to you have been awarded under the Plan.
Certain provisions of the Plan may have been repeated or emphasized in these
Terms and Conditions; however, all terms of the Plan, including but not limited
to Article F, apply to you and your Restricted Stock Units whether or not they
have been called out in these Terms and Conditions.


11.    Effect of These Terms and Conditions.


These Terms and Conditions and the terms of the Plan, which are incorporated
herein by reference, describe the contractual rights awarded to you in the form
of Restricted Stock Units, and the obligations imposed on you in connection with
those rights. No right exists with respect to Restricted Stock Units except as
described in these Terms and Conditions and the Plan.




--------------------------------------------------------------------------------






[exhibit1022009image2.gif]
______________________________________________________________________


[GRANT_DATE]        [GLOBALID]


[FIRST_NAME] [MIDDLE_NAME] [LAST_NAME]




Subject: NON-STATUTORY STOCK OPTION SERIES XX-AA


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you an option to purchase
shares of Procter & Gamble Common Stock as follows:


Grant Value:    $[DELIVERED_GRANT_VALUE]
Option Price per Share:    $[STOCK_PRCE]
Number of Shares:    [SHARES]
Date of Grant:    [GRANT_DATE]
Expiration of Option:    [EXPIRATION DATE]
Option Vest Date:    100% after [VEST DATE]
Acceptance Deadline:    [DATE]


This stock option is granted in accordance with and subject to the terms of The
Procter & Gamble 2009 Stock and Incentive Compensation Plan (including any
applicable sub-plan) (the “Plan”), the Regulations of the Compensation and
Leadership Development Committee of the Board of Directors (“Committee”), and
the Exercise Instructions in place as may be revised from time to time.


You may access, download and/or print the terms, or any portion thereof, of the
Plan by activating this hyperlink: The Procter & Gamble 2009 Stock and Incentive
Compensation Plan and the Regulations by activating this hyperlink: Regulations
of the Committee (sub-plans included). Nonetheless, if you would prefer to
receive a paper copy of The Procter & Gamble 2009 Stock and Incentive
Compensation Plan and/or Regulations, please send a written request via email to
Execcomp.IM@pg.com. Please understand that you will continue to receive future
Plan materials and information via electronic mail even though you may have
requested a paper copy.
 
The option is not transferable other than by will or the laws of descent and
distribution and is exercisable during your life only by you. This option will
become void upon any separation (including retirement) from the Company or any
of its subsidiaries unless you are employed through June 30th following the
grant date. This option may also become void upon separation from the Company or
any of its subsidiaries at any time after June 30th following the grant date
(see Article G, paragraph 9(a) of the Plan). For the purposes of this option,
separation from the Company or any of its subsidiaries and termination of
employment will be effective as of the date that you are no longer actively
employed and will not be extended by any notice period required under local law.


Please note that when the issue or transfer of the Common Stock covered by this
option may, in the opinion of the Company, conflict or be inconsistent with any
applicable law or regulation of any governmental agency, the Company reserves
the right to refuse to issue or transfer said Common Stock and that any
outstanding options may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this award.


This option to purchase shares of Common Stock of the Company is subject to the
Employee Acknowledgement and Consent Form below and to the terms of the Plan and
Regulations of the Committee, with which you acknowledge you are familiar by
accepting this award, including the non-compete and non-




--------------------------------------------------------------------------------




solicitation provisions and other terms of Article F of the Plan. The option is
also subject to and bound by the actions of the Compensation and Leadership
Development Committee and of the Company's Board of Directors. This option
grant, the Plan and Regulations of the Committee together constitute an
agreement between the Company and you in accordance with the terms thereof and
hereof, and no other understandings and/or agreements have been entered by you
with the Company regarding this specific stock option grant. Any legal action
related to this option, including Article F, may be brought in any federal or
state court located in Hamilton County, Ohio, USA, and you hereby agree to
accept the jurisdiction of these courts and consent to service of process from
said courts solely for legal actions related to this option grant.


Under IRS standards of professional practice, certain tax advice must meet
requirements as to form and substance. To assure compliance with these
standards, we disclose to you that this communication is not intended or written
to be used, and cannot be used, for the purpose of avoiding penalties or
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.


THE PROCTER & GAMBLE COMPANY


[NAME]
[TITLE]


ATTACHMENTS


To Accept Your Stock Option
Read and check each of the boxes below:


[exhibit1022009image3.gif] I have read, understand and    the terms of this
letter and attachments above;
agree to be bound by each of:
The Procter & Gamble 2009 Stock and Incentive

Compensation Plan; Regulations of the Committee and the Employee Acknowledgement
and Consent Form (below).



[exhibit1022009image3.gif]I accept the stock option grant detailed above. (To
accept this option, you must also check the box
above.)


To Reject Your Stock Option
Read and check the box below:


[exhibit1022009image3.gif] I have read and understand the terms noted above. I
do not agree to be bound by these terms, and hereby reject the stock option
grant detailed above.


    [exhibit1022009image4.gif]














Employee Acknowledgement and Consent Form




I understand that I am eligible to receive a grant or restricted stock units
(“RSUs”) under The Procter & Gamble 2009 Stock and Incentive Compensation Plan
referred to as the “Plan”.


Data Privacy




--------------------------------------------------------------------------------




I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my employer (“Employer”) and The Procter &
Gamble Company and its subsidiaries and affiliates (“P&G”) for the exclusive
purpose of implementing, administering and managing my participation in the
Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all grants or RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in my favor, for
the purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than my country. I understand
that I may request a list with the names and addresses of any potential
recipients of the Data by contacting my local human resources representative. I
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing my participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom I may elect
to deposit any shares of stock acquired upon exercise or settlement of the grant
or RSUs. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
I may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Nature of Grant
By completing this form and accepting the grant or RSUs evidenced hereby, I
acknowledge that: i) the Plan is established voluntarily by The Procter & Gamble
Company, it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) the grant or RSUs under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants or RSUs, or benefits in lieu of a grant or RSUs, even if grants or RSUs
have been granted repeatedly in the past; iii) all decisions with respect to
future grants or RSUs, if any, will be at the sole discretion of P&G; iv) my
participation in the Plan is voluntary; v) the grant or RSUs is an extraordinary
item and not part of normal or expected compensation or salary for any purposes
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; vi) in the event that my
employer is not P&G, the grant or RSUs will not be interpreted to form an
employment relationship with P&G; and furthermore, the grant or RSUs will not be
interpreted to form an employment contract with my Employer; vii) the future
value of the shares purchased under the Plan is unknown and cannot be predicted
with certainty, may increase or decrease in value and potentially have no value;
iix) my participation in the Plan shall not create a right to further employment
with my Employer and shall not interfere with the ability of my Employer to
terminate my employment relationship at any time, with or without cause; ix) and
no claim or entitlement to compensation or damages arises from the termination
of the grant or RSUs or the diminution in value of the grant or RSUs or shares
purchased and I irrevocably release P&G and my Employer from any such claim that
may arise.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant or
RSUs, including the issuance, vesting or exercise, settlement, the subsequent
sale of shares acquired, the receipt of any dividends or the potential impact of
current or future tax legislation in any jurisdiction; and (2) do not commit to
structure the terms of the grant or RSUs or any aspect of the grant or RSUs to
reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of a grant or RSUs , I shall pay or make
adequate arrangements satisfactory to P&G and/or my Employer to satisfy all
withholding and payment on account obligations of P&G and/or my Employer. In
this regard, I authorize P&G and/or my Employer to withhold all applicable
Tax-Related Items from my wages or other cash compensation paid to me by P&G
and/or my Employer or from proceeds of the sale of the shares. Alternatively, or
in addition, if permissible under local law, P&G may (1) sell or arrange for the
sale of shares that I acquire to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in shares, provided that P&G only withholds the




--------------------------------------------------------------------------------




amount of shares necessary to satisfy the minimum withholding amount. Finally, I
shall pay to P&G or my Employer any amount of Tax-Related Items that P&G or my
Employer may be required to withhold as a result of my participation in the Plan
or my purchase of shares that cannot be satisfied by the means previously
described. P&G may refuse to honor the exercise and refuse to deliver the shares
if I fail to comply with my obligations in connection with the Tax-Related Items
as described in this section.




--------------------------------------------------------------------------------






[exhibit1022009image5.gif]
______________________________________________________________________


[GRANT_DATE]        [GLOBALID]


[FIRST_NAME] [MIDDLE_NAME] [LAST_NAME]


Subject: AWARD OF RESTRICTED STOCK UNITS SERIES XX-KM-RSU


In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you Restricted Stock Units
(“RSUs”) as follows:


Number of Restricted Stock Units:        [RSUSHARES]
Date of Grant        28 February 20XX
Forfeiture Date:         28 February 20XX
Settlement Date (Shares Delivered on):    28 February 20XX
Acceptance Deadline:             26 April 20XX


These RSUs are granted in accordance with and subject to the terms of The
Procter & Gamble 2009 Stock and Incentive Compensation Plan (including any
applicable sub-plan) (the “Plan”), the Regulations of the Compensation and
Leadership Development Committee of the Board of Directors (“Committee”), the
Settlement Instructions in place as may be revised from time to time, and the
attached Statement of Terms and Conditions Form KM.


You may access, download and/or print the terms, or any portion thereof, of the
Plan by activating this hyperlink: The Procter & Gamble 2009 Stock and Incentive
Compensation Plan and the Regulations by activating this hyperlink: Regulations
of the Committee (sub-plans included). If you have difficulty accessing the
materials online, please send an email to Execcomp.IM@pg.com for assistance.
 
RSUs are not transferable other than by will or the laws of descent and
distribution and are exercisable during your life only by you. RSUs will become
void upon any separation (including retirement) from the Company or any of its
subsidiaries unless you are employed through June 30th following the grant date.
RSUs may also become void upon separation from the Company or any of its
subsidiaries at any time after June 30th following the grant date (see Section
2(b) of Terms and Conditions Form KM). For the purposes of this RSU grant,
separation from the Company or any of its subsidiaries and termination of
employment will be effective as of the date that you are no longer actively
employed and will not be extended by any notice period required under local law.


Please note that when the issue or transfer of the Common Stock covered by this
RSU grant may, in the opinion of the Company, conflict or be inconsistent with
any applicable law or regulation of any governmental agency, the Company
reserves the right to refuse to issue or transfer said Common Stock and that any
outstanding RSUs may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this award.


RSUs granted hereunder are subject to the Employee Acknowledgement and Consent
Form below, the terms of the Plan and Regulations of the Committee, and the
attached statement of Terms and Conditions Form KM, with which you acknowledge
you are familiar by accepting this award, including the non-compete and
non-solicitation provisions and other terms of Article F of the Plan. These RSUs
are also subject to and bound by the actions of the Compensation and Leadership
Development Committee and of the Company's Board of Directors. This RSU grant,
the Plan and Regulations of the Committee, and the attached statement of Terms
and Conditions Form KM together constitute an agreement between the Company and
you in accordance with the terms thereof and hereof, and no other understandings
and/or agreements have been entered by you with the Company regarding these
RSUs. Any legal action related to these RSUs, including the non-compete
provisions, may be brought in any federal or state court located in Hamilton




--------------------------------------------------------------------------------




County, Ohio, USA, and you hereby agree to accept the jurisdiction of these
courts and consent to service of process from said courts solely for legal
actions related to this RSU grant.


Under IRS standards of professional practice, certain tax advice must meet
requirements as to form and substance. To assure compliance with these
standards, we disclose to you that this communication is not intended or written
to be used, and cannot be used, for the purpose of avoiding penalties or
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.


THE PROCTER & GAMBLE COMPANY


Mark Biegger


Chief Human Resources Officer


ATTACHMENTS


To Accept Your Award


[exhibit1022009image3.gif] I have read, understand and agree to be bound by each
of:    
•The Procter & Gamble 2009 Stock and Incentive Compensation Plan
•Regulations of the Committee
•Terms and Conditions Form KM
•The Employee Acknowledgement and Consent form


[exhibit1022009image3.gif]I accept the restricted stock unit grant detailed
above (including attachments)


To Reject Your Award


[exhibit1022009image3.gif] I have read and understand the terms noted above and
do not agree to be bound by these terms. I hereby reject the restricted stock
unit grant detailed above.


    [exhibit1022009image4.gif]


Employee Acknowledgement and Consent Form




I understand that I am eligible to receive a grant or restricted stock units
(“RSUs”) under The Procter & Gamble 2009 Stock and Incentive Compensation Plan
referred to as the “Plan”.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my employer (“Employer”) and The Procter &
Gamble Company and its subsidiaries and affiliates (“P&G”) for the exclusive
purpose of implementing, administering and managing my participation in the
Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all grants or RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in my favor, for
the purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than my country. I understand
that I may request a list with the names and addresses of any potential
recipients of the Data by contacting my local human resources representative. I
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing my participation in the Plan, including any requisite transfer of such
Data as may be




--------------------------------------------------------------------------------




required to a broker or other third party with whom I may elect to deposit any
shares of stock acquired upon exercise or settlement of the grant or RSUs. I
understand that Data will be held only as long as is necessary to implement,
administer and manage my participation in the Plan. I understand that I may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Plan. For
more information on the consequences of my refusal to consent or withdrawal of
consent, I understand that I may contact my local human resources
representative.


Nature of Grant
By completing this form and accepting the grant or RSUs evidenced hereby, I
acknowledge that: i) the Plan is established voluntarily by The Procter & Gamble
Company, it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) the grant or RSUs under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants or RSUs, or benefits in lieu of a grant or RSUs, even if grants or RSUs
have been granted repeatedly in the past; iii) all decisions with respect to
future grants or RSUs, if any, will be at the sole discretion of P&G; iv) my
participation in the Plan is voluntary; v) the grant or RSUs is an extraordinary
item and not part of normal or expected compensation or salary for any purposes
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; vi) in the event that my
employer is not P&G, the grant or RSUs will not be interpreted to form an
employment relationship with P&G; and furthermore, the grant or RSUs will not be
interpreted to form an employment contract with my Employer; vii) the future
value of the shares purchased under the Plan is unknown and cannot be predicted
with certainty, may increase or decrease in value and potentially have no value;
iix) my participation in the Plan shall not create a right to further employment
with my Employer and shall not interfere with the ability of my Employer to
terminate my employment relationship at any time, with or without cause; ix) and
no claim or entitlement to compensation or damages arises from the termination
of the grant or RSUs or the diminution in value of the grant or RSUs or shares
purchased and I irrevocably release P&G and my Employer from any such claim that
may arise.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant or
RSUs, including the issuance, vesting or exercise, settlement, the subsequent
sale of shares acquired, the receipt of any dividends or the potential impact of
current or future tax legislation in any jurisdiction; and (2) do not commit to
structure the terms of the grant or RSUs or any aspect of the grant or RSUs to
reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of a grant or RSUs , I shall pay or make
adequate arrangements satisfactory to P&G and/or my Employer to satisfy all
withholding and payment on account obligations of P&G and/or my Employer. In
this regard, I authorize P&G and/or my Employer to withhold all applicable
Tax-Related Items from my wages or other cash compensation paid to me by P&G
and/or my Employer or from proceeds of the sale of the shares. Alternatively, or
in addition, if permissible under local law, P&G may (1) sell or arrange for the
sale of shares that I acquire to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in shares, provided that P&G only withholds the
amount of shares necessary to satisfy the minimum withholding amount. Finally, I
shall pay to P&G or my Employer any amount of Tax-Related Items that P&G or my
Employer may be required to withhold as a result of my participation in the Plan
or my purchase of shares that cannot be satisfied by the means previously
described. P&G may refuse to honor the exercise and refuse to deliver the shares
if I fail to comply with my obligations in connection with the Tax-Related Items
as described in this section.






--------------------------------------------------------------------------------






[exhibit1022009image5.gif]
_____________________________________________________________________________________________
28 February 20XX
«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»                        «GLOBAL_ID»
Subject: AWARD OF PERFORMANCE STOCK UNIT SERIES XX-XX-PSP
In recognition of your contributions to the future success of the business, The
Procter & Gamble Company (“Company”) hereby grants to you Performance Stock
Units (“PSUs”) as follows:
 
 
 
Target Number of PSUs:
 
«PSP_TARGET_PSUs»
Maximum Number of PSUs:
 
«MAXIMUM_NUMBER_OF_PSUs»
Grant Date:
 
February 28, 20XX
Forfeiture Date:
 
June 30, 20XX
Performance Period:
 
July 1, 20XX – June 30, 20XX
Original Settlement Date (Shares Delivered on):
 
August 18, 20XX
Acceptance Deadline:
 
April 26, 20XX

These PSUs are granted in accordance with and subject to the terms of The
Procter & Gamble 2009 Stock and Incentive Compensation Plan (including any
applicable sub-plan) (the “Plan”), the Performance Stock Plan, the Regulations
of the Compensation and Leadership Development Committee of the Board of
Directors (“Committee”), the Settlement Instructions in place as may be revised
from time to time, and the attached Statement of Terms and Conditions Form-PP.
PSUs are not transferable other than by will or the laws of descent and
distribution. PSUs will become void upon any separation (including retirement)
from the Company or any of its subsidiaries unless you are employed through June
30, 2013. PSUs may also become void upon separation from the Company or any of
its subsidiaries at any time after June 30, 2013 (see Section 2 of Terms and
Conditions Form PP). For the purposes of this PSU grant, separation from the
Company or any of its subsidiaries and termination of employment will be
effective as of the date that you are no longer actively employed and will not
be extended by any notice period required under local law.
Your right to receive all, any portion of or more than the Target Number of PSUs
(but in no event more than the Maximum Number of PSUs) is contingent upon the
achievement of specified levels of certain performance goals measured over the
Performance Period. The applicable performance goals and payout factors for each
performance goal applicable to your award for the Performance Period are set
forth in attachment A.
Please note that when the issue or transfer of the Common Stock covered by this
PSU grant may, in the opinion of the Company, conflict or be inconsistent with
any applicable law or regulation of any governmental agency, the Company
reserves the right to refuse to issue or transfer said Common Stock and that any
outstanding PSUs may be suspended or terminated and net proceeds may be
recovered by the Company, if you fail to comply with the terms and conditions
governing this award.
PSUs granted hereunder are subject to the Employee Acknowledgement and Consent
Form enclosed, the terms of the Plan, the Performance Stock Plan, and
Regulations of the Committee, and the attached statement of Terms and Conditions
Form-PP, with which you acknowledge you are familiar by accepting this award,
including the non-




--------------------------------------------------------------------------------




compete and non-solicitation provisions and other terms of Article F of the
Plan. These PSUs are also subject to and bound by the actions of the
Compensation and Leadership Development Committee and of the Company’s Board of
Directors. This PSU grant, the Plan, the Performance Stock Plan and Regulations
of the Committee, and the attached statement of Terms and Conditions Form-PP
together constitute an agreement between the Company and you in accordance with
the terms thereof and hereof, and no other understandings and/or agreements have
been entered by you with the Company regarding these PSUs. Any legal action
related to these PSUs, including the non-compete provisions, may be brought in
any federal or state court located in Hamilton County, Ohio, USA, and you hereby
agree to accept the jurisdiction of these courts and consent to service of
process from said courts solely for legal actions related to this PSU grant.
Under IRS standards of professional practice, certain tax advice must meet
requirements as to form and substance. To assure compliance with these
standards, we disclose to you that this communication is not intended or written
to be used, and cannot be used, for the purpose of avoiding penalties or
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.


THE PROCTER & GAMBLE COMPANY    
Mark Biegger            
Chief Human Resources Officer


ATTACHMENTS


To Accept Your Award
[exhibit1022009image3.gif] I have read, understand and agree to be bound by each
of:
•
The Procter & Gamble 2009 Stock and Incentive Compensation Plan

•
The Performance Stock Plan Summary

•
Terms and Conditions Form PP

•
Regulations of the Committee

•
The Employee Acknowledgement and Consent form



[exhibit1022009image3.gif]I accept the Performance Stock Units detailed above.
(To accept this option, you must also check the box
above.)
To Reject Your Award
    
[exhibit1022009image3.gif] I accept the performance share unit grant detailed
above (including attachments)


    [exhibit1022009image4.gif]




Employee Acknowledgement and Consent Form




I understand that I am eligible to receive a grant or restricted stock units
(“RSUs”) under The Procter & Gamble 2009 Stock and Incentive Compensation Plan
referred to as the “Plan”.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my employer (“Employer”) and The Procter &
Gamble Company and its subsidiaries and affiliates (“P&G”) for the exclusive
purpose of implementing, administering and managing my participation in the
Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all grants or RSUs or any other




--------------------------------------------------------------------------------




entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in my favor, for the purpose of implementing, administering and
managing the Plan (“Data”). I understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in my country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than my country. I understand that I may request a list with the
names and addresses of any potential recipients of the Data by contacting my
local human resources representative. I authorize the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing my participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom I may elect to deposit any shares of stock
acquired upon exercise or settlement of the grant or RSUs. I understand that
Data will be held only as long as is necessary to implement, administer and
manage my participation in the Plan. I understand that I may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing my local human
resources representative. I understand, however, that refusing or withdrawing my
consent may affect my ability to participate in the Plan. For more information
on the consequences of my refusal to consent or withdrawal of consent, I
understand that I may contact my local human resources representative.


Nature of Grant
By completing this form and accepting the grant or RSUs evidenced hereby, I
acknowledge that: i) the Plan is established voluntarily by The Procter & Gamble
Company, it is discretionary in nature and it may be amended, suspended or
terminated at any time; ii) the grant or RSUs under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants or RSUs, or benefits in lieu of a grant or RSUs, even if grants or RSUs
have been granted repeatedly in the past; iii) all decisions with respect to
future grants or RSUs, if any, will be at the sole discretion of P&G; iv) my
participation in the Plan is voluntary; v) the grant or RSUs is an extraordinary
item and not part of normal or expected compensation or salary for any purposes
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; vi) in the event that my
employer is not P&G, the grant or RSUs will not be interpreted to form an
employment relationship with P&G; and furthermore, the grant or RSUs will not be
interpreted to form an employment contract with my Employer; vii) the future
value of the shares purchased under the Plan is unknown and cannot be predicted
with certainty, may increase or decrease in value and potentially have no value;
iix) my participation in the Plan shall not create a right to further employment
with my Employer and shall not interfere with the ability of my Employer to
terminate my employment relationship at any time, with or without cause; ix) and
no claim or entitlement to compensation or damages arises from the termination
of the grant or RSUs or the diminution in value of the grant or RSUs or shares
purchased and I irrevocably release P&G and my Employer from any such claim that
may arise.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant or
RSUs, including the issuance, vesting or exercise, settlement, the subsequent
sale of shares acquired, the receipt of any dividends or the potential impact of
current or future tax legislation in any jurisdiction; and (2) do not commit to
structure the terms of the grant or RSUs or any aspect of the grant or RSUs to
reduce or eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of a grant or RSUs , I shall pay or make
adequate arrangements satisfactory to P&G and/or my Employer to satisfy all
withholding and payment on account obligations of P&G and/or my Employer. In
this regard, I authorize P&G and/or my Employer to withhold all applicable
Tax-Related Items from my wages or other cash compensation paid to me by P&G
and/or my Employer or from proceeds of the sale of the shares. Alternatively, or
in addition, if permissible under local law, P&G may (1) sell or arrange for the
sale of shares that I acquire to meet the withholding obligation for Tax-Related
Items, and/or (2) withhold in shares, provided that P&G only withholds the
amount of shares necessary to satisfy the minimum withholding amount. Finally, I
shall pay to P&G or my Employer any amount of Tax-Related Items that P&G or my
Employer may be required to withhold as a result of my participation in the Plan
or my purchase of shares that cannot be satisfied by the means previously
described. P&G may refuse to honor the exercise and refuse to deliver the shares
if I fail to comply with my obligations in connection with the Tax-Related Items
as described in this section.




--------------------------------------------------------------------------------






[exhibit1022009image5.gif]
______________________________________________________________________


[GRANT_DATE]        [GLOBALID]


[FIRST_NAME] [MIDDLE_NAME] [LAST_NAME]


Subject: AWARD OF RESTRICTED STOCK UNITS SERIES XX-KMW-RSU


The Procter & Gamble Company (“Company”) hereby grants to you Restricted Stock
Units (“RSUs”) as follows:


Number of Restricted Stock Units:     [RSUSHARES]
Date of Grant:          28 February 20XX
Forfeiture Date:          28 February 20XX
Settlement Date (Shares Delivered on): 28 February 20XX
Acceptance Deadline:          28 April 20XX


These RSUs are granted in accordance with and subject to the terms of The
Procter & Gamble 2009 Stock and Incentive Compensation Plan (including any
applicable sub-plan) (the “Plan”), the Regulations of the Compensation and
Leadership Development Committee of the Board of Directors (“Committee”), the
Settlement Instructions in place as may be revised from time to time, and the
attached Statement of Terms and Conditions Form KMW.


You may access, download and/or print the terms, or any portion thereof, of the
Plan by activating this hyperlink: The Procter & Gamble 2009 Stock and Incentive
Compensation Plan and the Regulations by activating this hyperlink: Regulations
of the Committee (sub-plans included). Nonetheless, if you would prefer to
receive a paper copy of The Procter & Gamble 2009 Stock and Incentive
Compensation Plan and/or Regulations, please send a written request via email to
Execcomp.IM@pg.com. Please understand that you will continue to receive future
Plan materials and information via electronic mail even though you may have
requested a paper copy.
 
RSUs are not transferable other than by will or the laws of descent and
distribution and are exercisable during your life only by you. RSUs may become
void upon separation from the Company or any of its subsidiaries. Section 2(b)
of Terms and Conditions Form KMW states that in the event of Retirement or
Special Separation, you will retain your Restricted Stock Units subject to the
Plan and these terms and conditions. For the purposes of this RSU grant,
separation from the Company or any of its subsidiaries and termination of
employment will be effective as of the date that you are no longer actively
employed and will not be extended by any notice period required under local law.






--------------------------------------------------------------------------------




Please note that when the issue or transfer of the Common Stock covered by this
RSU grant may, in the opinion of the Company, conflict or be inconsistent with
any applicable law or regulation of any governmental agency, the Company
reserves the right to refuse to issue or transfer said Common Stock and that any
outstanding RSUs may be suspended or terminated and net proceeds may be
recovered by the Company if you fail to comply with the terms and conditions
governing this award.


RSUs granted hereunder are subject to the Employee Acknowledgement and Consent
Form below, the terms of the Plan and Regulations of the Committee, and the
attached statement of Terms and Conditions Form KMW, with which you acknowledge
you are familiar by accepting this award, including the non-compete and
non-solicitation provisions and other terms of Article F of the Plan. These RSUs
are also subject to and bound by the actions of the Compensation and Leadership
Development Committee and of the Company's Board of Directors. This RSU grant,
the Plan and Regulations of the Committee and the attached statement of Terms
and Conditions Form KMW together constitute an agreement between the Company and
you in accordance with the terms thereof and hereof, and no other understandings
and/or agreements have been entered by you with the Company regarding these
RSUs. Any legal action related to these RSUs, including the non-compete
provisions, may be brought in any federal or state court located in Hamilton
County, Ohio, USA, and you hereby agree to accept the jurisdiction of these
courts and consent to service of process from said courts solely for legal
actions related to this RSU grant.


Under IRS standards of professional practice, certain tax advice must meet
requirements as to form and substance. To assure compliance with these
standards, we disclose to you that this communication is not intended or written
to be used, and cannot be used, for the purpose of avoiding penalties or
promoting, marketing, or recommending to another party any transaction or matter
addressed herein.


THE PROCTER & GAMBLE COMPANY







Global Human Resources Officer


ATTACHMENTS


To Accept Your Restricted Stock Unit Grant
Read and check each of the boxes below:


[exhibit1022009image3.gif] I have read, understand and    the terms of this
letter; The Procter & Gamble 2009
agree to be bound by each of:    Stock and Incentive Compensation Plan;
Regulations
of the Committee; Terms and Conditions Form KMW




--------------------------------------------------------------------------------




and the Employee    Acknowledgement and Consent
Form (below).


[exhibit1022009image3.gif]I accept the Restricted Stock Unit grant detailed
above. (To accept this grant, you must also check the box above.)


To Reject Your Restricted Stock Unit Grant
Read and check the box below:


[exhibit1022009image3.gif] I have read and understand the terms noted above. I
do not agree to be bound by these terms, and hereby reject the Restricted Stock
Unit grant detailed above.


    [exhibit1022009image4.gif]


Employee Acknowledgement and Consent Form


I understand that I am eligible to receive a grant under The Procter & Gamble
2009 Stock and Incentive Compensation Plan referred to as the “Plan”.


Data Privacy
I hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of my personal data as described in this
document by and among, as applicable, my employer (“Employer”) and The Procter &
Gamble Company and its subsidiaries and affiliates (“P&G”) for the exclusive
purpose of implementing, administering and managing my participation in the
Plan.


I understand that P&G and my Employer hold certain personal information about
me, including, but not limited to, my name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in P&G,
details of all grants or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor, for the
purpose of implementing, administering and managing the Plan (“Data”). I
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than my country. I understand
that I may request a list with the names and addresses of any potential
recipients of the Data by contacting my local human resources representative. I
authorize the recipients to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing my participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom I may elect
to deposit any shares of stock acquired upon exercise or settlement of the
grant. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
I may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
my local human resources representative. I understand, however, that




--------------------------------------------------------------------------------




refusing or withdrawing my consent may affect my ability to participate in the
Plan. For more information on the consequences of my refusal to consent or
withdrawal of consent, I understand that I may contact my local human resources
representative.


Nature of Grant
By completing this form and accepting the grant evidenced hereby, I acknowledge
that: i) the Plan is established voluntarily by The Procter & Gamble Company, it
is discretionary in nature and it may be amended, suspended or terminated at any
time; ii) the grant under the Plan is voluntary and occasional and does not
create any contractual or other right to receive future grants, or benefits in
lieu of a grant, even if grants have been granted repeatedly in the past; iii)
all decisions with respect to future grants, if any, will be at the sole
discretion of P&G; iv) my participation in the Plan is voluntary; v) the grant
is an extraordinary item and not part of normal or expected compensation or
salary for any purposes including, but not limited to, calculating any
termination, severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; vi) in the event that my employer is not P&G, the grant will not be
interpreted to form an employment relationship with P&G; and furthermore, the
grant will not be interpreted to form an employment contract with my Employer;
vii) the future value of the shares purchased under the Plan is unknown and
cannot be predicted with certainty, may increase or decrease in value, and
potentially have no value; iix) my participation in the Plan shall not create a
right to further employment with my Employer and shall not interfere with the
ability of my Employer to terminate my employment relationship at any time, with
or without cause; ix) and no claim or entitlement to compensation or damages
arises from the termination of the grant or the diminution in value of the grant
or shares purchased and I irrevocably release P&G and my Employer from any such
claim that may arise.


Responsibility for Taxes
Regardless of any action P&G or my Employer takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), I acknowledge that the ultimate
liability for all Tax-Related Items is and remains my responsibility and that
P&G and/or my Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant,
including the issuance, vesting, exercise, settlement, the subsequent sale of
shares acquired, the receipt of any dividends or the potential impact of current
or future tax legislation in any jurisdiction; and (2) do not commit to
structure the terms of the grant or any aspect of the grant to reduce or
eliminate my liability for Tax-Related Items.


Prior to exercise or settlement of a grant, I shall pay or make adequate
arrangements satisfactory to P&G and/or my Employer to satisfy all withholding
and payment on account obligations of P&G and/or my Employer. In this regard, I
authorize P&G and/or my Employer to withhold all applicable Tax-Related Items
from my wages or other cash compensation paid to me by P&G and/or my Employer or
from proceeds of the sale of the shares. Alternatively, or in addition, if
permissible under local law, P&G may (1) sell or arrange for the sale of shares
that I acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in shares, provided that P&G only withholds the amount of shares
necessary to satisfy the minimum withholding amount. Finally, I shall pay to P&G
or my Employer any amount of Tax-Related Items that P&G or my Employer may be
required to withhold as a result of my participation in the Plan or my purchase
of shares that cannot be satisfied by the means previously described. P&G may
refuse to honor the exercise and refuse to deliver the shares if I fail to
comply with my obligations in connection with the Tax-Related Items as described
in this section.




--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






                
[exhibit1022009image6.gif]






August X, 20XX


«NAME»


Subject:    Award of Restricted Stock Units


This is to advise you that The Procter & Gamble Company, an Ohio corporation, is
awarding you with Restricted Stock Units, on the dates and in the amounts listed
below, pursuant to The Procter & Gamble 2009 Stock and Incentive Compensation
Plan, and subject to the attached Statement of Terms and Conditions Form RTD.


Grant Date:                August X, 20XX
Forfeiture Date:            [Later of Grant Date or 5 Year Anniversary]
Original Settlement Date:        One Year Following Separation from
Service        Number of Restricted Stock Units:    «ERI_RSUs_GRANTED»


As you will see from the Statement of Terms and Conditions Form RTD, under
certain circumstances you may agree with The Procter & Gamble Company to delay
the settlement of your Restricted Stock Units beyond the Original Settlement
Date. You may want to consult your personal tax advisor before making a decision
about this matter.




THE PROCTER & GAMBLE COMPANY


Mark Biegger
Chief Human Resources Officer










--------------------------------------------------------------------------------






                
[exhibit1022009image6.gif]






August X, 20XX






«NAME»


Subject:    Award of Restricted Stock Units


This is to advise you that The Procter & Gamble Company, an Ohio corporation, is
awarding you with Restricted Stock Units, on the dates and in the amounts listed
below, pursuant to The Procter & Gamble 2009 Stock and Incentive Compensation
Plan, and subject to the attached Statement of Terms and Conditions Form RTD.


Grant Date:                August X, 20XX
Forfeiture Date:            [Later of Grant Date or 5 Year Anniversary]
Original Settlement Date:        One Year Following Separation from Service
Number of Restricted Stock Units:    «IRP_RSUs_GRANTED»


As you will see from the Statement of Terms and Conditions Form RTD, under
certain circumstances you may agree with The Procter & Gamble Company to delay
the settlement of your Restricted Stock Units beyond the Original Settlement
Date. You may want to consult your personal tax advisor before making a decision
about this matter.




THE PROCTER & GAMBLE COMPANY
                            
Mark Biegger


Chief Human Resources Officer




--------------------------------------------------------------------------------






[exhibit1022009image6.gif]






August X, 20XX




«NAME»


Subject:    Award of Restricted Stock Units


This is to advise you that The Procter & Gamble Company, an Ohio corporation, is
awarding you with Restricted Stock Units, on the dates and in the amounts listed
below, pursuant to The Procter & Gamble 2009 Stock and Incentive Compensation
Plan, and subject to the attached Statement of Terms and Conditions Form RTD.


Grant Date:                August X, 20XX
Forfeiture Date:            [Later of Grant Date or 5 Year Anniversary]
Original Settlement Date:        One Year Following Separation from
Service        Number of Restricted Stock Units:    «SRI_RSUs_GRANTED»


As you will see from the Statement of Terms and Conditions Form RTD, under
certain circumstances you may agree with The Procter & Gamble Company to delay
the settlement of your Restricted Stock Units beyond the Original Settlement
Date. You may want to consult your personal tax advisor before making a decision
about this matter.




THE PROCTER & GAMBLE COMPANY
                            
Mark Biegger


Chief Human Resources Officer




--------------------------------------------------------------------------------






[exhibit1022009image7.gif]
Mark Biegger
Chief Human Resources Officer

The Procter & Gamble Company
One Procter & Gamble Plaza
Cincinnati, Oh 45202
(513) 983-3625 phone
Biegger.mf@pg.com
www.pg.com










<Date>


<Name>


Subject: Award of Restricted Stock Units




This is to provide you with details regarding your award of Restricted Stock
Units (RSUs). These RSUs are awarded by the Procter & Gamble Company, an Ohio
corporation, pursuant to The Procter & Gamble 2009 Stock and Incentive
Compensation Plan, and subject to the attached Statement of Terms and Conditions
Form RTN2.


Grant Date:                <Date>
Grant Price:                <Price>
        
Number of Restricted Stock Units:    <Number>
Forfeiture Date:                <Date>
Original Settlement Date:        <Date>


Number of Restricted Stock Units:    <Number>
Forfeiture Date:                <Date>
Original Settlement Date:        <Date>
        
Total Number of Restricted Stock Units: <Total>




In order to keep these Restricted Stock Units you must remain employed with the
Company through the forfeiture dates shown above. If you leave the Company for
any reason – including retirement – prior to the dates noted the award will be
forfeited.


The RSUs will be delivered in shares on the Original Settlement Dates listed
above. At that time, the number of units will be converted into shares of P&G
Common Stock. Shares will be withheld as needed




--------------------------------------------------------------------------------




for taxes and the net shares will be delivered to you. Please see the attached
terms and conditions for details.




THE PROCTER & GAMBLE COMPANY




Mark F. Biegger
Chief Human Resources Officer




--------------------------------------------------------------------------------






[exhibit1022009image6.gif]






August X, 20XX


«NAME»


Subject:    Award of Restricted Stock Units


This is to advise you that The Procter & Gamble Company, an Ohio corporation, is
awarding you with Restricted Stock Units, on the dates and in the amounts listed
below, pursuant to The Procter & Gamble 2009 Stock and Incentive Compensation
Plan, and subject to the attached Statement of Terms and Conditions Form RTD-C.


Grant Date:                August 1, 20XX
Forfeiture Date:            [Later of Grant Date or 5 Year Anniversary]
Original Settlement Date:        One Year Following Separation from Service
Number of RSUs             «ERI_SRI_IRP_RSUs_GRANTED»


As you will see from the Statement of Terms and Conditions Form RTD-C, under
certain circumstances you may agree with The Procter & Gamble Company to delay
the settlement of your Restricted Stock Units beyond the Original Settlement
Date. You may want to consult your personal tax advisor before making a decision
about this matter.




THE PROCTER & GAMBLE COMPANY


Mark Biegger
                            
Chief Human Resources Officer




--------------------------------------------------------------------------------








20XX Executive Compensation Payment Preferences


20XX Base Salary                        

--------------------------------------------------------------------------------



_______%    Deferred Compensation1 (max 75%) 4 


20XX/XX STAR Award                            

--------------------------------------------------------------------------------



_____%    Cash*                    
_____%    Stock Options                
Must equal 100%
_____%    Deferred Compensation1            
_____%    Restricted Stock Units (RSUs) 2        
Deliver shares on September 15, ________ (Must be 20XX or later)
Deliver shares one year after separation or per my retirement RSU election


20XX Key Manager Long Term Incentive Award

--------------------------------------------------------------------------------



Must equal 100%
_____%    Stock Options*         (0%, 25%, 50%, 75%, 100%)
_____%    Restricted Stock Units (RSUs) 3 (0%, 25%, 50%, 75%, 100%)


20XX-XX Performance Stock Program (PSP) Award

--------------------------------------------------------------------------------



Must equal 100%
_____% Common Shares* (delivered on [DATE])
_____% Restricted Stock Units (RSUs) 2 
Deliver shares on August 19, ________ (Must be 20XX or later)
Deliver shares one year after separation or per my retirement RSU election
                                                    
Your signature below indicates your agreement that any awards granted or paid
pursuant to the STAR and/or PSP programs will be subject to the terms of the
Senior Executive Officer Recoupment Policy. This Policy provides that in the
event of a significant restatement of financial results, if compensation paid
pursuant to STAR and/or PSP would have been lower based on restated results, the
Compensation and Leadership Development Committee may seek to recoup from the
senior executive officers some or all of the compensation paid pursuant to STAR
and/or PSP.


In addition, your signature indicates your understanding that you are required
to own a minimum amount of P&G stock and that you are in compliance with this
program and the associated holding requirements that may be required. A copy of
both the Senior Executive Officer Recoupment Policy and the Executive Share
Ownership Program & Stock Option Exercise Holding Requirement are available from
[NAME].




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

Print Name    
                                



--------------------------------------------------------------------------------

Signature                                    Date


Sign, scan and email this form to [NAME/EMAIL], or mail to [NAME/ADDRESS] by
[DATE]; otherwise all awards will be paid in the default form.
*Default payment form




--------------------------------------------------------------------------------






ELECTION TO DEFER COMPENSATION IN 20XX


FORM B
Election to Defer
The Procter & Gamble Company Executive Deferred Compensation Plan


Complete all sections below to participate in The Procter & Gamble Company
Executive Deferred Compensation Plan.


1.    Participant Information (please print)
 
 
 

Social Security Number


 

Name (last, first, middle initial)


2.    Deferral Elections
Please indicate the percentage of each type of compensation you want to
contribute to the plan (enter “0” if none).


The following percentage of my 20XX Base compensation (maximum 75% in 1%
increments):
_____%
(must match % from Form A)

 
The following percentage of my STAR short-term incentive payable in 20XX
(maximum 100% in 1% increments):
_____%
(must match % from Form A)



3.    Your Deferral Allocation Choices
    
I elect to have my 20XX deferrals allocated as specified below. I understand
that I may select one or more of the choices below in 1% increments. The total
percentages must equal 100%. If no investment is selected, deferrals will be
defaulted to the BlackRock Money Market Fund.







--------------------------------------------------------------------------------






___%


BlackRock Money Market Fund


___%


Large Cap Equity Index Fund


___%


US Intermediate-Term Bond Index Fund


___%


World Equity Index Fund


___%


SSgA Short-Term Bond Fund




___%


PST Pre-Mixed A: Income Portfolio


___%


SSgA Real Return Fund


___%


PST Pre-Mixed B: Growth & Income Portfolio


___%


Small Cap Equity Index Fund


___%


PST Pre-Mixed C: Growth Portfolio

100%    Total


Page 1 of 2
4.    Distributions
You may elect to receive your distribution either after you leave the Company or
as a scheduled in-service distribution. Payments after you leave the Company
will be distributed according to your Designation of Payment form. Payments made
in-service will be distributed according to your instructions below. To receive
an in-service distribution you must elect a year in which you would like to
receive a payment from the Plan and choose the specific deferrals (along with
the related gains and losses) you would like paid at that time. For 20XX
deferrals, the earliest year you may receive an in-service distribution is 20XX.
If you do not schedule an in-service distribution at this time, all amounts you
have elected to defer under Section 2 of this form will be paid to you after you
leave the Company. Please note the choices you make below are permanent.



Note: If you select an in-service distribution year at this time, you may also
designate a future year’s deferral to be paid in that year, provided the future
deferral occurs at least one calendar year before the scheduled distribution
year.



I elect to receive the deferrals designated below as an in-service distribution
(and related gains and losses) in January of ________.


Base compensation (Check one)
•
I elect to receive this deferral as an in-service distribution in the year
specified above provided I am still actively employed at that time.

•
I elect to receive this deferral after I leave Procter & Gamble as indicated on
my Designation of Payment form.



STAR short-term compensation (Check one)
•
I elect to receive this deferral as an in-service distribution in the year
specified above provided I am still actively employed at that time.

•
I elect to receive this deferral after I leave Procter & Gamble as indicated on
my Designation of Payment form.



5.    Participant’s Signature




--------------------------------------------------------------------------------




I hereby elect, as provided in The Procter & Gamble Company Executive Deferred
Compensation Plan, to defer receipt of the above portion(s) of the annual base
compensation and/or incentives earned by me in connection with the performance
of my services as an employee of Procter & Gamble.


I authorize my employer to withhold from my compensation the contribution
percentages indicated in section 2 above and request that the Company allocate
these nonqualified plan deferrals as specified in section 3 above.





X____________________________________________    ______________________
     Signature                            Date


Return completed form to:    
[NAME/ADDRESS]
If you have any questions about how this Plan collects and uses your personal
information, please contact P&G by phone at [NUMBER] or by letter to Procter &
Gamble Retirement Plans Administration, [ADDRESS] to obtain a copy of The
Procter & Gamble Company Executive Deferred Compensation Plan Privacy Statement.



Deadline to complete and return this form is [DATE]
Page 2 of 2
COMPLETE ONLY IF NEW TO DEFERRED COMPENSATION


FORM C
Designation of Payment
The Procter & Gamble Company Executive Deferred Compensation Plan


Use this form to select your distribution option(s) in the event of retirement,
disability or death. In the case of separation of service for any reason, your
entire account balance will be paid in a lump sum payment. All sections must be
completed. Deadline to complete and return this document is [DATE].


1.    Participant Information (please print)
 
 
 

Social Security Number


 

Name (last, first, middle initial)


2.    Payment for Retirement
(Choose one or a combination of both of these distribution choices. Percentages
must add up to 100%. This election is permanent and binding on all future
amounts deferred that are payable after retirement.)


•
___% from my Procter & Gamble Company Executive Deferred Compensation Plan in
January following the year of retirement or 6 months after my retirement date,
whichever is later.



•
___% from my Procter & Gamble Company Executive Deferred Compensation Plan paid
in __ annual installments (maximum of 10) beginning the year following my
retirement, understanding the 1st payment will begin in January following the
year of retirement or 6 months after my retirement, whichever is later.







--------------------------------------------------------------------------------




3.    Payment for Disability
(Choose one or a combination of both of these distribution choices. Percentages
must add up to 100%. This election is permanent and binding on all future
amounts deferred that are payable after disability.)


•
___% from my Procter & Gamble Company Executive Deferred Compensation Plan in
January of the year following disability.



•
___% from my Procter & Gamble Company Executive Deferred Compensation Plan paid
in __ annual installments (maximum of 10) beginning in January of the year
following disability.



4.    Payment for Death
(Choose one or a combination of both of these distribution choices to be paid to
beneficiary. Percentages must add up to 100%. This election is permanent and
binding on all future amounts deferred that are payable after death.)


•
___% from my Procter & Gamble Company Executive Deferred Compensation Plan in
January of the year following my death.



•
___% from my Procter & Gamble Company Executive Deferred Compensation Plan paid
in __ annual installments (maximum of 10) beginning in January of the year
following my death.

Page 1 of 2




--------------------------------------------------------------------------------




5.    Participant’s Signature


I hereby make the above elections as to the form of payment for all amounts I
defer until separated from employment. I understand that the elections above are
irrevocable with respect to amounts deferred after the date this form is
executed. I further understand that for any other type of separation not
reflected above, my entire account will be paid in a lump sum in January
following the year employment terminates or 6 months after my termination date,
whichever is later.







X____________________________________________    ______________________
     Signature                            Date


Return completed form to:    
[NAME/ADDRESS]


If you have any questions about how this Plan collects and uses your personal
information, please contact P&G by phone at [NUMBER] or by letter to Procter &
Gamble Retirement Plans Administration, [ADDRESS] to obtain a copy of The
Procter & Gamble Company Executive Deferred Compensation Plan Privacy Statement.



Deadline to complete and return this form is [DATE].








































































Page 2 of 2




